________________________________________________________________________________




Case 2:18-cv-10878-JMV-JBC Document 25 Filed 10/05/18 Page 1 of 2 PageID: 740




                                         UNITED             STATES                 DISTRICT    COURT



                                                  DISTRICT                OF       NEW JERSEY


  IN RE NEWELL BNDS INC.
  SECURITIES LITIGATION                                                                Civil Action No. 18-cv-10878 (JMV)
                                                                                   )
                                                                                   )                  (JBC)
                                                                                   )
                                                                                   )
                                    4EROPOB)j ORDER GRANTING
                                JOINT MOTION FOR SCHEDULING ORDER

              This matter having come before the Court on the Joint Motion for

  Scheduling Order (the “Joint Motion”) submitted by Defendants Newell Brands

  Inc., Michael B. Polk, Ralph J. Nicoletti, and James L. Cunningham, III

  (collectively, “Defendants”) and Lead Plaintiff Hampshire County Council as

  Administering Authority of the Hampshire County Council Pension Fund (“Lead

  Plaintiff’), and good cause to grant the Joint Motion appearing, the Court

  HEREBY ORDERS as follows:

               1.         The Joint Motion is GRANTED.

              2.          Defendants are hereby relieved from any obligation to respond to the

  complaints originally filed in Bucks County Employees Retirement Fund v. Newell

  Brands Inc., et al., No. 2:18-cv-10878-JMV-JBC, Dkt. No. 1, and Barnett v.

  Newell Brands Inc., et al., No. 2:18-cv-1 1 132-JMV-JBC, Dkt. No. 1.

              3.          Lead Plaintiff shall file a consolidated complaint on or before

  November 28, 2018.
Case 2:18-cv-10878-JMV-JBC Document 25 Filed 10/05/18 Page 2 of 2 PageID: 741




       4.     Defendants shall move to dismiss, answer, or otherwise respond to the

 consolidated complaint on or before January 28, 2019.

       5.     In the event that Defendants file a motion to dismiss, Lead Plaintiff

 shall file its opposition to the motion to dismiss the consolidated complaint on or

 before March 14, 2019.

       6.     Should Lead Plaintiff oppose a motion to dismiss, Defendants shall

 file their reply brief in further support of the motion to dismiss the consolidated

 complaint on or before April 12, 2019.

       7.     In the event that Defendants’ file a motion to dismiss the consolidated

 complaint and the motion to dismiss is denied in whole or in part, Defendants shall

 have 45 days from the date of the Court’s order denying the motion to dismiss to

 file an answer to the consolidated complaint.

       SOORDERED,thisiayof                                  ,2018.


                                                          F—)




                                                           n—Michael--V-azquez
                                       -LTnite-d-tatesllistrictludge
                                                          .     c\\,     \1uS




                                          2
